Fourth Court of Appeals
                                San Antonio, Texas
                                     January 10, 2019

                                   No. 04-18-00797-CV

                                SPRUCE LENDING, INC.,
                                      Appellant

                                             v.

                                     Marcos GARCIA,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV04617
                      Honorable David J. Rodriguez, Judge Presiding

                                      ORDER
       Appellee’s brief was due on December 31, 2018. See TEX. R. APP. P. 38.6(b). After the
due date, Appellee filed an unopposed motion for a twenty-day extension of time to file
Appellee’s brief, but specified a due date of January 30, 2019.
       Appellee’s motion is GRANTED. Appellee’s brief is due on January 30, 2019.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court